Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mikhael Mikhalev on 11/22/2021.

The application has been amended as follows: 
1. A handheld window cleaning machine having a wastewater separation structure, comprising:  
5a shell assembly in which a water-air separation unit is accommodated; 
a water tank assembly provided at a bottom of the shell assembly, a wastewater separation unit being provided in the water tank assembly, an outlet of the wastewater separation unit being in communication with an inlet of the water-air separation unit; and 
a suction nozzle assembly pluggably connected to a front end of the shell assembly, such that the suction nozzle assembly is rigidly connected to the shell assembly, an 10outlet of the suction nozzle assembly being in communication with the wastewater separation unit; 
wherein an air outlet of the water-air separation unit is open outward, and a wastewater backflow opening is provided at a bottom of the water-air separation unit, and the wastewater backflow opening is in communication with an inlet of the wastewater separation unit
wherein the water-air separation unit comprises a water-air separation body, a motor cover plate, a centrifugal fan and a motor, the motor cover plate is sealed and 25connected with the water-air separation body to form a fan chamber for accommodating the centrifugal fan, a closed motor chamber and an auxiliary water tank transversely running through the water-air separation body are provided in the water-air separation body, the motor chamber is adjacent to the auxiliary water tank, at least one through hole in communication with the auxiliary water tank is provided at a bottom of the fan chamber close to a side wall of 30the fan chamber, and the motor is sealed and arranged in the motor chamber and is connected - 15-English translation of PCT/CN2017/086245 with the centrifugal fan arranged in the fan chamber.
2. (Currently amended) The handheld window cleaning machine having [[a]] the wastewater separation structure according to claim 1, wherein a groove sunken inward is provided at a lower portion of the shell assembly, an accommodation chamber is provided in a front portion of the groove, the water tank assembly is pluggably inserted into the groove, and the water-air separation unit is 20arranged in the accommodation chamber.
Claim 3: (Cancelled)
4. (Currently amended) The handheld window cleaning machine having [[a]] the wastewater separation structure according to claim [[3]] 2, wherein grid-shaped air outlets are symmetrically provided on two sides 5of the accommodation chamber, the groove is separated from the accommodation chamber by a partition plate, an air evacuation opening and a water inlet are provided in the partition plate, the air evacuation opening is higher than the water inlet, the auxiliary water tank is closed by an auxiliary water tank cover with [[an]] the air outlet to form the auxiliary water tank, and the air outlet is aligned with the grid-shaped air outlets.
5. (Currently amended) The handheld window cleaning machine having [[a]] the wastewater separation structure according to claim 4, wherein the suction nozzle assembly comprises a suction nozzle upper cover, a suction nozzle and a suction nozzle lower cover, which are arranged sequentially from top to bottom to form a sandwich structure, a suction a led-out end, a wastewater suction opening of the suction nozzle assembly is formed between the led-out end and the suction nozzle strip, and a bottom of an inner side of the converging cavity is in communication with the first wastewater outlet.
6. (Currently amended) The handheld window cleaning machine having [[a]] the wastewater separation structure according to claim 5, wherein the water tank assembly comprises: a tank with a hollow interior fitted [[with]] within the groove, the tank is made of transparent material with a certain structural strength, a wastewater discharging opening is provided at a bottom of the tank, the wastewater separation unit is arranged in the tank; and the wastewater separation unit comprises: an air-out pipe, a water inlet pipe and a water-air separation plate, a front end of the water inlet pipe is fixedly connected with a front end of the tank, a front end of the air-out pipe is fixedly connected with an upper end of the tank.
7. (Currently amended) The handheld window cleaning machine having [[a]] the wastewater separation structure according to claim 6, wherein the water inlet pipe is obliquely upward inserted in the tank, the front end of the water inlet pipe is lower than a rear end thereof, the air-out pipe is obliquely downward insertion in the tank, the front end of the air-out pipe is higher than a rear end thereof, and the rear end of the air-out pipe is lower than the rear end of the water inlet pipe, a water-air separation plate is arranged at a side of the rear end of the air-out pipe close to the rear end of the water inlet pipe, there is a certain clearance between a left side of the water-air separation plate and an inner side of the tank and between a right side of 
8. (Currently amended) The handheld window cleaning machine having [[a]] the wastewater separation structure according to claim 7, wherein a suction nozzle joint is fixedly provided at a front side of the water-air separation body, a lock buckle hole is arranged at a front end of the suction nozzle joint, the suction nozzle assembly is connected in the lock buckle hole through the suction nozzle lock buckle, and a second wastewater outlet is arranged on a bottom of an inner side of the suction nozzle joint, and the first wastewater outlet is butted with the second wastewater outlet.
9. (Currently amended) The handheld window cleaning machine having [[a]] the wastewater separation structure according to claim 8, wherein a water entry passage is isolated from a lower portion of the auxiliary water tank, the wastewater backflow openings are arranged at a bottom of the auxiliary water tank, the water entry passage is in communication with the auxiliary water tank through the wastewater backflow openings, the suction nozzle joint is in communication with the water entry passage through a suction nozzle elbow pipe, the front end of the water inlet pipe is in communication with the water entry passage, after being sucked by the suction head assembly, wastewater flows into the tank through the suction nozzle joint, the suction nozzle elbow pipe, the water entry passage and the water inlet pipe in sequence.
10. (Currently amended) The handheld window cleaning machine having [[a]] the wastewater separation structure according to claim 9, wherein an air-out connecting port in communication with the fan chamber is arranged behind the motor cover plate, the front end of the air-out pipe is in communication with the air-out connecting port through the air evacuation opening, the front end of the water inlet pipe is in communication with the water entry passage through the water inlet, the centrifugal fan is configured to throw a water-air mixture outputted from the air-out pipe onto a side wall of the fan chamber.

ALLOWANCE
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art of record is Zugen (CN203898195U).  Zugen discloses a window cleaning machine with a wastewater separation unit, a water tank, water-air separation unit and a suction nozzle assembly.  Zugen fails to disclose the water air separation unit as described in now amended claim 1.  Specifically, the water air separation unit of Zugen does not disclose an auxiliary water tank being near the motor.  The prior art specifically makes the auxillary water tank away from the motor, to protect the motor from moisture.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2 and 4-10 are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723